It is my view that the facts adduced do not justify a decree for alimony in any amount the eighty year old husband. The record discloses that he now possesses only a small sum of money accumulated over the years to be used to sustain him in his declining years or to pay the costs of burial in the event of death. He has no income whatsoever and his advanced age precludes his earning a livelihood. The wife, on the other hand, sued him for alimony about six months after their marriage and it appears that she enjoys reasonably good health, is now sixty-seven years of age and capable of making her own living.
BARNS, J., concurs.